March 21,200O



The Honorable Jill Cornelius                      Opinion No. JC-0202
Matagorda County Attorney
1700 Seventh Street, Room 305                     Re: Whether the Port of Bay City Authority of
Bay City, Texas 77414-5034                        Matagorda County is authorized to accept the
                                                  conveyance of certain easements Tom the United
                                                  States Army Corps of Engineers for the purpose
                                                  of conveying them to the private property owners
                                                  whose fee interests are encumbered        by the
                                                  easements (RQ-0143-K)


Dear Ms. Cornelius:

         On behalf ofthe Port ofBay City Authority ofMatagorda County (the “PortAuthority”), you
ask whether the Port Authority is authorized to accept the conveyance of certain easements from the
United States Army Corps of Engineers (the “Corps”) and whether the Port Authority may in turn
convey the easements to the private property owners whose fee interests are encumbered by the
easements. You also ask about the procedures and requirements applicable to the conveyance of
interests in real property by the Port Authority. We conclude that the Port Authority, a special
purpose district whose powers are limited to those expressly delegated to it by statute or clearly
implied from its express powers, is not authorized to accept the conveyance of easements from the
Corps for the purpose of conveying them to the private property owners whose fee interests are
encumbered by the easements. Because we conclude that the Port Authority is not authorized to
acquire the easements for this purpose, we do not address your questions about whether and how the
Port Authority may convey the easements to the property owners.

         You relay the following facts: In the 1960’s, Matagorda County acquired and transferred to
the Corps four right-of-way easements that allowed the Corps to construct, maintain, or improve the
Colorado River channel of the Gulf Intercoastal Waterway. The easements give the Corps the right
to enter upon, dig or cut away and remove all or a portion of the east bank of the Colorado River for
the purpose of deepening and widening the river channel for navigation. The fee interest in the
affected real estate has since been subdivided. There are now as many as 180 private property
owners whose fee interests are encumbered by the easements. The property owners have asked the
Corps to release and/or convey the easements.       The Corps would like to convey the easements to
the Port Authority for disposition.    See Letter from Honorable Jill Cornelius, Matagorda County
Attorney, to Honorable John Comyn, Texas Attorney General, at l-2 (Nov. 3, 1999) (on tile with
Opinion Committee) [hereinafter “Request Letter”].
The Honorable    Jill Cornelius    - Page 2             (JC-0202)




         You ask a number of questions, the first of which is whether “the Port Authority [has] the
authority to accept the conveyance corn the Corps.” Id. at 2. We conclude that the Port Authority
is not authorized to accept conveyance of the easements from the Corps for the purpose of returning
them to the property owners.

        You inform us that the Port Authority is a navigation district created under article XVI,
section 59 of the Texas Constitution that operates as a self-liquidating district under chapter 63 of
the Water Code. See id. at 1.’ As a special purpose district, the Port Authority may exercise only
those powers that are expressly delegated to it by statute or that are clearly implied from its express
powers. See Tri-City Fresh Water Supply Dist. No. 2 Y. Mann, 142 S.W.2d 945,946 (Tex. 1940).
Implied powers are those that are “indispensable to the        . accomplishment of the purposes” for
which the political subdivision was created; powers “merely convenient” or “useful” cannot be
implied and may not be assumed by the political subdivision. Id. at 947.

       Under     chapter    63, the purpose       of a self-liquidating      navigation     district   is to make
improvements     for:

                      (1) the navigation    of inland and coastal water;

                     (2) the preservation     and conservation      of inland and coastal water
                 for navigation;

                      (3) the control and distribution of storm water and floodwater of
                 rivers and streams in aid of navigation; or

                     (4) any purpose stated in Article XVI, Section 59, of the Texas
                 Constitution, necessary or incidental to the navigation of inland and
                 coastal water.

TEX. WATER CODE ANN. 5 63.152 (Vernon 1988). Under section 63.153 ofthe Water Code, which
provides for certain express powers, a district may “exercise all the rights, powers, and authority
granted by this chapter and by the general and special laws relating to navigation districts” and, more
specifically, may acquire land “incident to or necessary in the proper operation and development of
ports and waterways in the district.” Id. 5 63.153(l), (3). In addition, section 63.155 provides that
the district’s governing body, the commission, “may acquire by gift, purchase, or condemnation




          ‘The Port Authority, renamed “Poti of Bay City Authority of Matagorda County, Texas” by the legislature in
1973, see Act of Mar. 15, 1973, 63d Leg., RX, ch. 17, 9 1, 1973 Tex. Gen. Laws 20, was originally created by an
order of the Commissioners Court of Matagorda County as “Matagorda County Navigation District No. 2,”see Act of
May 17, 1967, 60th Leg., RX, ch. 405, 5 1, 1967 Tex. Gen. Laws 927. According to 1967 legislation, the Port
Authority was created under the statutory predecessor to chapter 62 of the Water Code and took the requisite steps to
convert to a self-liquidating district pursuant to the statutory predecessor to chapter 63. See id.
The Honorable Jill Cornelius     - Page 3         (X-0202)




proceedings the necessary right-of-way and property of any kind necessary           for improvements
contemplated by this chapter.” Id. § 63.155.

         The Port Authority is not expressly authorized to accept the conveyance of an interest in land
for the purpose of returning it to a private property owner nor may this authority be implied. Again,
the express provisions of chapter 63 authorize the Port Authority to acquire “property of any kind
necessary for improvements contemplated by this chapter, ” id. 5 63.155, or land “incident to or
necessary in the proper operation and development of ports and waterways in the district,” id.
5 63.153(3). Your letter does not indicate that acquisition of these easements is necessary for
improvements contemplated by chapter 63 or incident to or necessary in the proper operation and
development of ports and waterways.

         Furthermore, we see no basis for concluding that this authority may be implied. The purpose
of a navigation district is to make improvements for the navigation of inland and coastal water; the
preservation and conservation of inland and coastal water for navigation; the control and distribution
of storm water and floodwater of rivers and streams in aid of navigation; and any purpose necessary
or incidental to the navigation of inland and coastal water as provided in article XVI, section 59. See
id. 5 63.152.      Acquisition of these easements does not appear to be indispensable            to the
accomplishment of the purposes for which the Fort Authority was created. See Tri-City Fresh Water
Supply Dist., 142 S.W.2d at 947. Accordingly, we conclude that the authority to accept conveyance
of the easements may not be implied.

         Finally, we note that you suggest that questions of fact may hinder this offtce from ultimately
resolving whether the Port Authority is authorized to accept conveyance of the easements. See
Request Letter at 3 (“Whether the property, i.e. the easements, are being acquired for improvements
contemplated by the district is a fact question which is not resolved in the attorney general [opinion]
process. The Port Authority can make the determination of whether the property is being acquired
for improvements contemplated by [the Water Code].“). As you have not indicated that the Port
Authority would accept the conveyance of the easements for any purpose other than to act as a
conduit between the Corps and the property owners, we do not see any fact question hindering
resolution of this issue.

         In   conclusion, the Port Authority, a special purpose district with limited powers, is not
authorized     to accept the conveyance of easements from the Corps for the purpose of returning them
to private    property owners. Given our answer to this threshold issue, we do not address your
remaining     questions.
The Honorable   Jill Cornelius   - Page 4        (X-0202)




                                        SUMMARY

                        The Port of Bay City Authority of Matagorda County, a
                special purpose district whose powers are limited to those expressly
                delegated to it by statute or clearly implied from its express powers,
                is not authorized to accept the conveyance of easements from the
                United States Army Corps of Engineers for the purpose of conveying
                them to the private property owners whose fee interests are
                encumbered by the easements.




                                               Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General - Opinion Committee